

116 HR 1249 IH: INF Treaty Compliance Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1249IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Ms. Gabbard (for herself, Ms. Omar, Mr. McGovern, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of Defense from obligating or expending funds for missiles banned by the
			 INF Treaty.
	
 1.Short titleThis Act may be cited as the INF Treaty Compliance Act of 2019. 2.Statement of policyIt is the policy of the United States to uphold the Treaty on the Non-Proliferation of Nuclear Weapons, entered into force with respect to the United States on March 5, 1970, which commits the United States as a State Party to pursue negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament, and on a treaty on general and complete disarmament under strict and effective international control, including through such measures as the INF Treaty.
		3.Prohibition on availability of funds for missiles banned by the INF Treaty
 (a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2020 or any fiscal year thereafter may be obligated or expended for the testing and evaluation, procurement, or fielding of any missile prohibited under the INF Treaty (as if such treaty is in force).
 (b)DefinitionsIn this Act: (1)The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the “Intermediate-Range Nuclear Forces (INF) Treaty”, signed at Washington December 8, 1987, and entered into force June 1, 1988.
				